Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 41: The present invention is directed to an image reading apparatus including the capacitance detection device. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of an image reader to read an image with a reflection light from the light source reflected on the detection object or a transmitted light from the light source transmitted through the detection object, wherein the first electrode and the second electrode are arranged on an upstream side or a downstream side of the conveyance path in the conveyance direction with respect to an image reading position of the image reader, and at least one of the first board or the second board blocks the light irradiated by the light source. These limitations in combination with all other limitations required in the claimed invention are not fully disclosed by the prior arts of record.
Regarding Claim 45: The present invention is directed to an image reading apparatus including the capacitance detection device. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of an image reader to read an image with a reflection light from the light source reflected on the detection object or a transmitted light from the light source transmitted through the detection object, wherein the first electrode and the second electrode are arranged on an upstream side or a downstream side of the conveyance path in the conveyance direction with respect to an image reading position of the image reader, and the first board and the second board each have a main surface arranged in parallel to a direction perpendicular to the conveyance direction, and the first board is out of line with the second board in the conveyance direction. These limitations in combination with all other limitations required in the claimed invention are not fully disclosed by the prior arts of record.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2018-002419 filed in Japan on 1/11/2018. Receipts of the subject certified copy of the priority document on 5/1/2020, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675